DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Amendment
	The ‘Amendment’, filed on 07 June 2021, has been ENTERED and the allegations/arguments presented therein have been fully considered.

Status of Claims
	Claims 3, 8-10, 12-31, and 36 are canceled.
	Claims 1, 2, 4-7, 11, and 32-35 are amended.

Information Disclosure Statement
	The ‘Information Disclosure Statement’, filed on 30 April 2021, has been fully considered.

Rejoinder of All Previously Withdrawn Process Claims
Claims 1, 2, 4-7, 32-35, and 37 directed to an allowable product. Pursuant to the procedures set forth in M.P.E.P. § 821.04(B), claim 11, directed to the process of making or using 
Because all claims previously withdrawn from consideration under 37 C.F.R. 1.142 have been rejoined, the ‘Election/Restrictions’, mailed on 28 April 2020, is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, Applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also M.P.E.P. § 804.01.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
In response to the ‘Claim Objections, Period in Claim’ found in the ‘Non-Final Office Action’, mailed on 05 February 2021, the ‘Amendment’ (page 6), filed on 07 June 2021, submits “i.”, “ii.”, and “iii.” in claim 32 have been replaced with “(i)”, “(ii)”, and “(iii)”, respectively.  In view of the amendment to the claim 32, this objection is hereby withdrawn.
In response to the ‘Claim Rejections – 35 U.S.C. § 101, Non-Patent Eligible Subject Matter’ found in the ‘Non-Final Office Action’, mailed on 05 February 2021, the ‘Amendment’ (pages 6-7), filed on 07 June 2021, alleges/argues: 1) the claims are amended to recite that the claimed episomal plasmid is present in a Pichia host cell; and 2) because C. boidinii promoters are not naturally found in Pichia cells, the presently claimed subject matter is no longer a natural phenomenon.  In view of the amendments to the claims the allegations/arguments are found persuasive and, thus, this rejection is hereby withdrawn.
In response to the ‘Claim Rejections – 35 U.S.C. § 112(a), Lack of Written Description – Functional Variant of SEQ ID NO: 4 Characterized by a Sequence Identity of at least 60%’ found in the ‘Non-Final Office Action’, mailed on 05 February 2021, the ‘Amendment’ (page 7), filed on 07 June 2021, alleges/argues claim 6 is amended to remove the recitation “a functional variant of one of the foregoing characterized by a sequence identity of at least 60% thereto”.  In view of the amendments to the claims, the allegations/arguments are found persuasive and, thus, this rejection is hereby withdrawn.
In response to the ‘Claim Rejections – 35 U.S.C. § 112(b), Vague and Indefinite’ and Claim Rejections – 35 U.S.C. § 112(b), Trademark or Trade Names in Claim’ found in the ‘Non-Final Office Action’, mailed on 05 February 2021, the ‘Amendment’ (pages 7-8), filed on 07 June 2021, alleges/argues: 1) the term “operably linked” is canceled from independent claim 1; 2) the gene of interest is clarified as being recombinant and being located in an expression cassette of the episomal plasmid, and the position of the ARS is clarified as being in the plasmid but outside of the expression cassette; 3) the phrase “based on” is deleted and the claims are amended to recite that the selection markers of the claims provide a host cell with a trait such as auxotrophy or chemical resistance; and 4) the term “functional variant” is deleted from claim 6.  In view of the amendments to the claims the allegations/arguments are found persuasive and, thus, these rejections are hereby withdrawn.
The most relevantly identified reference is U.S. Patent Application Publication No. 2015/0011407 (see ‘PTO-892’, mailed on 05 February 2021; herein “USPGPUB ‘407”) and U.S. Patent Application Publication No. 2016/0097053 (see ‘PTO-892’, mailed on 05 February 2021; herein “USPGPUB ‘053”).  USPGPUB ‘407 discloses expression vectors/plasmids in host cells. USPGPUB ‘053 discloses expression vectors/plasmids in yeast host cells.  However, in response to the ‘Claim Rejections – 35 U.S.C. § 102, U.S. Patent Application Publication No. 2015/0011407’ and ‘Claim Rejections – 35 U.S.C. § 102, U.S. Patent Application Publication No. 2016/0097053’ found in the ‘Non-Final Office Action’, mailed on 05 February 2021, the ‘Amendment’ (page 9), filed on 07 June 2021, alleges/argues: 1) USPGPUB ‘407 does not disclose the utilization of SEQ ID NO: 5 in a Pichia host cell; and 2) USPGPUB ‘053 does not disclose the utilization of C. boidinii sequences in Pichia host cells as presently claimed.  In view of the amendments to the claims the allegations/arguments are found persuasive and, thus, these rejections have been withdrawn.
In view of the amendments to the claims and accompanying allegations/arguments presented in the ‘Amendment’, filed on 07 June 2021, the rejections found in the ‘Non-Final Office Action’, mailed on 05 February 2021, have been overcome.  No other grounds for rejection are present.
No pending United States applications have been identified with claims directed to the same invention as claimed herein. 
Therefore, claims 1, 2, 4-7, 11, 32-35, and 37 are deemed allowable.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Channing S Mahatan whose telephone number is (571)270-7464.  The Examiner can normally be reached on Monday - Friday; 9am to 5:30pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mindy G. Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


CHANNING S MAHATAN
Primary Patent Examiner
Art Unit 1636


/Channing S Mahatan/
Examiner, Art Unit 1636